                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JUSTIN DERRICK HILL, #Y22733,                            )
                                                             )
                     Plaintiff,                              )
                                                             )
    vs.                                                      )          Case No. 19−cv–00160−JPG
                                                             )
    RICHARD WATSON,                                          )
    SERGEANT COLLINS,                                        )
    SERGEANT SCOTT,                                          )
    and PHILLIP McLAURIN,                                    )
                                                             )
                     Defendants.                             )

                                        MEMORANDUM & ORDER

GILBERT, District Judge:

           This matter is before the Court for preliminary review of Plaintiff Justin Hill’s Amended

Complaint filed pursuant to 42 U.S.C. § 1983. (Doc. 6). Plaintiff complains of unconstitutional

conditions of confinement at St. Clair County Jail (“Jail”) in 2016 and 2017. (Id. at pp. 7-8). He

seeks money damages and an order closing the Jail.1 (Id. at p. 9).

           The Amended Complaint is now before the Court for preliminary review under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner complaints and filter out non-meritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Amended Complaint that is legally frivolous

or malicious, fails to state a claim for relief, or requests money damages from an immune defendant

must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                             Amended Complaint




1
    The Court construes this as a request for injunctive relief at the close of the case.

                                                         1
        Plaintiff makes the following allegations in the Amended Complaint (Doc. 6, pp. 6-8):

During his detention at the Jail for three weeks in 20162 and for two weeks in 2017,3 Plaintiff was

housed in the gymnasium without air conditioning, showers, laundry or a water fountain. More

than twenty inmates were required to share a single toilet and sink. Plaintiff was also required to

sleep on the floor in a plastic boat or bug-infested mat. He was exposed to cockroaches, centipedes,

mice, and spiders, as well as black mold on the brick walls.

        Plaintiff requested medical treatment for hives and a rash that formed all over his body

following exposure to these conditions. The nurse would not allow him to see a doctor and

misdiagnosed him with an allergic reaction to narcotics. She gave Plaintiff Benadryl and antibiotic

ointment. Both were ineffective. When Plaintiff ran out of the medicine three days later, the nurse

refused to prescribe more. The rash did not resolve until Plaintiff left the Jail.

        Plaintiff asked to move from the gymnasium on a daily basis in 2016, but Sergeant Collins,

Sergeant Scott, and Officer Brown said there was nothing they could do. He received the same

response from officers and sergeants in 2017. Plaintiff blames the “acting sheriff” for failing to

address the conditions. He could not file grievances to address his concerns because he had no

access to the commissary or kiosk machine where inmates usually filed complaints. Plaintiff still

suffers from headaches, insomnia, and post-traumatic stress because of his experience.

                                              Discussion

        Based on the allegations in the Amended Complaint, the Court finds it convenient to divide

the pro se action into the following enumerated Counts:

        Count 1:        Defendant(s) subjected Plaintiff to unconstitutional conditions of


2
  Plaintiff was housed in the gymnasium during his entire 2016 detention at the Jail from August 17 until
September 3, 2016. (Doc. 6, p. 7).
3
  He was also housed in the gymnasium during the first two weeks of his 2017 detention from April 9 until
April 23, 2017. (Doc. 6, p. 8).

                                                   2
                          confinement in the Jail’s gymnasium from August 17 until
                          September 3, 2016.

        Count 2:          Defendant(s) subjected Plaintiff to unconstitutional conditions of
                          confinement in the Jail’s gymnasium from April 9 until April 23,
                          2017.

        Count 3:          Defendant(s) denied Plaintiff adequate medical treatment for hives
                          and a rash he developed during his detention at the Jail.

        Count 4:          Defendant(s) denied Plaintiff access to a grievance process
                          necessary to complain about the conditions of his confinement at the
                          Jail in 2016 and 2017.

Any other claim that is mentioned in the Amended Complaint but not addressed herein is

considered dismissed without prejudice as inadequately pled under Twombly.4

        Plaintiff has not indicated whether he was a pretrial detainee or convicted person during

his detention at the Jail in 2016 and 2017. The applicable legal standard for his claims depends on

his legal status. The Fourteenth Amendment Due Process Clause governs claims of pretrial

detainees, and the Eighth Amendment Cruel and Unusual Punishment Clause governs claims of

prisoners. Smith v. Dart, 803 F.3d 304 (7th Cir. 2015). The Fourteenth Amendment prohibits all

forms of punishment of pretrial detainees, and the Eighth Amendment prohibits cruel and unusual

punishment of convicted persons. Reed v. Bowen, -- F. App’x --, 2019 WL 1873026, at *2 (7th

Cir. April 26, 2019) (citing Kingsley v. Hendrickson, -- U.S. --, 135 S. Ct. 2466, 2475 (2015)). For

purposes of this screening order, the Court finds that the conditions are sufficiently serious to

support Plaintiff’s claims under both. But this is not the end of the Court’s analysis.

        The allegations must also suggest that each defendant was involved in the deprivation of

Plaintiff’s constitutional rights. Section 1983 liability hinges on personal involvement in a




4
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
constitutional deprivation. Colbert v. City of Chicago, 851 F.3d 649 (7th Cir. 2017). A supervisory

official cannot be held liable for the misconduct of his or her subordinates because the doctrine of

respondeat superior does not apply in this context. Elder v. Dart, 660 F. App’x 484 (7th Cir.

2016); Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). Each official must actually

participate in the constitutional wrongdoing for liability to attach. Antonelli v. Sheahan, 81 F.3d

1422 (7th Cir. 1996) (citation omitted).

                                              Count 1

       In connection with Count 1, the allegations suggest that Defendants Collins and Scott were

personally involved in perpetuating Plaintiff’s exposure to unconstitutional conditions of

confinement at the Jail in 2016. When Plaintiff asked them to move him from the gym, they

explained that there was “nothing” that they could do. Count 1 cannot be dismissed against them.

       However, Plaintiff did not mention Defendants McLaurin or Watson in connection with

Count 1. Although the Court can infer the personal involvement of senior jail officials where a

plaintiff describes a “potentially systemic” condition (as described here), Plaintiff does not identify

McLaurin or Watson as the senior jail officials in charge of the Jail at the time his claims arose.

Id. at 1428-29. He vaguely refers to an “acting sheriff.” (Doc. 6, pp. 7-8). It is not clear whether

either of these defendants—or someone else—served in this capacity in 2016 and/or 2017. Count

1 shall therefore be dismissed without prejudice against Defendants McLaurin and Watson.

                                              Count 2

       Further, Plaintiff omits reference to all of the defendants in connection with Count 2. He

instead vaguely refers to “C/O’s” and “Srgt.’s.” (Doc. 6, p. 8). The Seventh Circuit has long held

that a plaintiff cannot state a claim against a defendant by including the defendant’s name in the




                                                  4
caption.” Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). He must provide a basic overview

of their misconduct in the statement of his claim. Count 2 shall be dismissed without prejudice.

                                              Count 3

       In connection with Count 3, Plaintiff focuses on the wrongful conduct of a nurse who

misdiagnosed him with an allergic reaction and prescribed him an ineffective course of Benadryl

and antibiotic ointment. The nurse is not a defendant in this action. When parties are not listed in

the caption, this Court will not treat them as defendants, and any claims against them should be

considered dismissed without prejudice. See FED. R. CIV. P. 10(a) (noting that the title of the

complaint “must name all the parties”); Myles v. United States, 416 F.3d 551, 551-52 (7th Cir.

2005) (holding that to be properly considered a party, a defendant must be “specif[ied] in the

caption”). The only defendant mentioned in connection with Count 3 is Defendant Collins, who

stood in the vicinity of the nurse and could see Plaintiff’s rash when the nurse misdiagnosed him.

These allegations do not suggest that Defendant Collins was aware of any misdiagnosis or failed

treatment. And no other defendants are mentioned in connection with this claim. Count 3 shall

therefore be dismissed without prejudice for failure to state a claim for relief.

                                              Count 4

       The allegations support no claim in Count 4 based on Plaintiff’s lack of access to a

grievance process. The Constitution requires no process at all, and the failure of state prison

officials to follow their own procedures does not, of itself, violate the Constitution. Maust v.

Headley, 959 F.2d 644, 648 (7th Cir. 1992); Shango v. Jurich, 681 F.2d 1091, 1100-01 (7th Cir.

1982). Count 4 shall be dismissed with prejudice for failure to state a claim for relief.

                                          Pending Motion

       Plaintiff’s Motion for Appointment of Counsel (Doc. 7) is DENIED without prejudice.



                                                  5
A district court faced with a request for counsel must ask, first, whether the indigent plaintiff has

made a reasonable attempt to obtain counsel or been effectively precluded from doing so, and, if

so, whether the plaintiff appears competent to represent himself given the difficulty of the case.

Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc). Plaintiff discloses some efforts to

locate counsel on his own by attaching two letter he sent to counsel. However, he did not provide

a copy of a single response or describe it in the motion. Further, Plaintiff appears competent to

represent himself in this matter. A single claim for unconstitutional conditions of confinement

survives preliminary review, and the Court is aware of no impediments that preclude Plaintiff from

completing the normal tasks associated with litigation.

                                            Disposition

       IT IS ORDERED that the Amended Complaint (Doc. 6) survives screening pursuant to

28 U.S.C. § 1915A, as follows: COUNT 1 will receive further review against Defendants

COLLINS and SCOTT.

       IT IS ORDERED that COUNT 1 is DISMISSED without prejudice against Defendants

WATSON and McLAURIN; COUNTS 2 and 3 are DISMISSED without prejudice against all

Defendants; and COUNT 4 is DISMISSED with prejudice against all Defendants, all for failure

to state a claim upon which relief may be granted.

       As to COUNT 1, the Clerk of Court shall prepare for Defendants SERGEANT COLLINS

and SERGEANT SCOTT: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail

these forms, a copy of the Amended Complaint (Doc. 6), and this Memorandum and Order to each

Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to sign and return

the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms

were sent, the Clerk shall take appropriate steps to effect formal service on the Defendant, and the
                                                 6
Court will require that Defendant to pay the full costs of formal service, to the extent authorized

by the Federal Rules of Civil Procedure.

        IT IS ORDERED that, if a Defendant can no longer can be found at the work address

provided by Plaintiff, the employer shall furnish the Clerk with the Defendant’s current work

address, or, if not known, the Defendant’s last-known address. This information shall be used only

for sending the forms as directed above or for formally effecting service. Any documentation of

the address shall be retained only by the Clerk. Address information shall not be maintained in

the court file or disclosed by the Clerk.

        Defendant is ORDERED to timely file an appropriate responsive pleading to the Amended

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

        IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

        IT IS ORDERED that if judgment is rendered against Plaintiff, and the judgment includes

the payment of costs under Section 1915, Plaintiff will be required to pay the full amount of the

costs, whether or not his in forma pauperis motion is granted. 28 U.S.C. § 1915(f)(2)(A).

        Finally, Plaintiff is ADVISED that at the time application was made under 28 U.S.C.

§ 1915 for leave to commence this civil action without being required to prepay fees and costs or

give security for the same, the applicant and his or her attorney were deemed to have entered into

a stipulation that the recovery, if any, secured in the action shall be paid to the Clerk of the Court,

who shall pay therefrom all unpaid costs taxed against plaintiff and remit the balance to plaintiff.

Local Rule 3.1(c)(1).

        IT IS SO ORDERED.



                                                  7
       DATED: 5/22/2019


                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge

                                            Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the defendants
will enter their appearance and file an Answer to your Complaint. It will likely take at least 60
days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that
it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a
Scheduling Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,
to give the defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 8
